                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


JESSICA KELL                                            CIVIL ACTION

VERSUS                                                  No. 17-1527

IBERVILLE BANK, ET AL.                                  SECTION: “J”(3)



                             ORDER AND REASONS

      Before the Court are a Motion for Summary Judgment (Rec. Doc. 37) and a

Motion for Partial Summary Judgment (Rec. Doc. 50) filed by Defendants, Iberville

Bank, through its successor The First, A National Banking Association, and The First

Bancshares, Inc. The Parties have briefed the former (Rec. Doc. 37) extensively; both

Parties have been given leave to file supplemental memoranda. The motion for partial

judgment (Rec. Doc. 50) is limited to causation of certain damages and is unopposed,

so it will be GRANTED. Having considered the Motion and legal memoranda, the

record, and the applicable law, the Court finds that Defendant’s Motion for Summary

Judgment (Rec. Doc. 37) should be GRANTED IN PART and DENIED IN PART.



                 FACTS AND PROCEDURAL BACKGROUND

      This case involves the termination of a bank’s regulatory compliance officer,

allegedly motivated in part by a desire to retaliate against the officer for

whistleblowing on a fraud committed by an employee at the bank. The bank, Iberville

Bank, is now defunct; its successor is The First, A National Banking Association.



                                         1
From 1931 until 2017, Iberville bank was owned by A. Wilbert’s Sons Lumber and

Shingle Inc. 1 (“Lumber and Shingle”). (Rec. Doc. 44 at 1).

       Beginning around 2008, Iberville Bank began experiencing safety and

soundness issues. According to the CEO and chairman of Lumber and Shingle, Klein

Kirby, the bank owners did not receive a dividend from 2009 to 2011. (Rec. Doc. 44 at

2). On May 20 of 2010—amid these problems—Iberville Bank hired Plaintiff Jessica

Kell as the bank’s Compliance Officer and Bank Secrecy Act (“BSA”) Compliance

Officer (Rec. Doc. 44 at 3). As BSA Compliance Officer, Plaintiff was responsible for

the supervision and administration of the bank’s compliance with anti-money

laundering laws, including the BSA. Among other things, the BSA requires financial

institutions to report suspicious activities that might signify criminal conduct. See 31

U.S.C. §§ 5311-5330. Federal regulations clarify that banks are required to submit a

suspicious activity report (“SAR”) to the Treasury’s Financial Crimes Enforcement

Network (“FinCEN”) if the bank detects insider abuse involving any amount within

30 days of discovering the conduct. 12 C.F.R. § 353.3.

       The record indicates, and Defendants do not dispute, that between 2010 and

2014 Plaintiff received excellent ratings in her performance evaluations. In February

of 2014, Plaintiff was promoted to Vice President and she received her first bonus at

the end of 2015 for her performance. (Rec. Doc. 44 at 4-5). Robert Smith, the President




1As its name suggests, A. Wilbert’s Sons Lumber and Shingle Inc. was incorporated in the 19th century
by cabinet maker Anton Wilbert. Approximately 180 of the German immigrant founder’s descendants
own Lumber and Shingle today. Klein Kirby is Anton’s direct descendent. (Rec. Doc. 44 at 1-2)

                                                 2
and CEO of Iberville Bank, testified that “Jessica Kell is one of the brightest people I

know” and noted that her job performance is “[a]lways good.” (Rec. Doc. 44 at 5).

      On September 15, 2015, Smith became aware of a loss in the insurance division

of the bank—Iberville Insurance Agency, a wholly-owned subsidiary. (Rec. Doc. 44

at 5). The manager of the division, Robert Martin, was covering up that premiums on

a policy insuring buses were uncollectible. The auditors who had discovered the loss

found that receivables were being booked as negative payables. (Rec. Doc. 44 at 5). In

total the bank lost $764,362.87. Plaintiff argues Martin was an insider of Iberville

Bank. Thus, under the BSA, Iberville Bank was required to file an SAR within 30

days of discovering the loss. See 12 C.F.R. § 353.3(b).

      However, Smith did not inform Plaintiff of the loss until October 19, 2015. (Rec.

Doc. 44 at 6). Smith informed the Board of the loss the next day. Plaintiff testified

that after the loss she found Smith to be less forthcoming with information and that

she began to unexpectedly receive criticism from Smith regarding her performance,

a first. (Rec. Doc. 44 at 6). She also testified in her deposition that Smith told her not

to file a SAR with local law enforcement, despite a recommendation in the federal

regulations that a bank do so in that circumstance. (Rec. Doc. 40-5 at 31-32). 12 C.F.R.

§ 353.3 (“A bank is encouraged to file a copy of the suspicious activity report with

state and local law enforcement agencies where appropriate.”).

      On November 16, 2015, regulators began the FDIC Compliance and

Community Reinvestment Act exam. The Safety and Soundness exam began on

December 7, 2015. On January 20, 2016, Smith informed Plaintiff that she could no



                                            3
longer work from home and reminded her that she was “an at-will employee, meaning

that the Bank or [Plaintiff] may terminate the employment relationship at any time.”

(Rec. Doc. 40-3 at 56). A week later, the bank rehired Jeannie Guillory with the

intention she become the new BSA Officer. (Rec. Doc. 44 at 5). On February 5, 2016,

regulators informed in bank in its exit interview for the Safety and Sound exam that

the bank was not completing its obligations under the BSA in a satisfactory manner.

(Rec. Doc. 44 at 8). A reason for this was that SARs were not being filed timely, which

contributed to the evaluator’s conclusion that “[t]he BSA Office is unable to devote

sufficient time to BSA-related duties because of other significant duties at the bank.”

(Rec. Doc. 40-5 at 64).

         On February 22, 2016, the bank placed Plaintiff on a 90-day probation,

purportedly because of the bank’s poor performance on the compliance and safety and

soundness exams. (Rec. Doc. 44 at 9). That same day, Plaintiff called the FDIC

ombudsman by dialing an 800 number. (Rec. Doc. 40-5 at 241-242). Plaintiff recalls

that during her 26-minute phone call, she summarized the events described above

and said that she believed the bank was attempting a cover-up of some type. (Rec.

Doc. 44 at 9). On March 2, after a phone call with a special agent at the FDIC, Plaintiff

e-mailed to that agent over 400 pages of documents concerning the loss in the

insurance division. (Rec. Doc. 40-5 at 51). Plaintiff had stored these documents on the

cloud.

         On March 11, 2016, the bank’s IT manager, Robin Pitre, discovered that

Plaintiff had stored these documents on the cloud. (Rec. Doc. 44 at 10). Plaintiff knew



                                           4
that Pitre would have to report this as a security violation but asked whether Pitre

would have to report the names of the files. (Rec. Doc. 40-5 at 24). The names on the

files stored in the cloud revealed that they related to the insurance loss. Pitre took

screen shots of the names of the documents. When Pitre met with Charlette Williams,

Plaintiff’s supervisor and Smith the following week, Pitre did not bring screenshots

of the file names with her to the meeting. However, she was under the impression

Smith was familiar with the screen shots. (Rec. Doc. 40-8 at 5).

      Plaintiff discovered that Smith and Williams also had been granted access to

her Outlook account. It is unclear whether this access extended beyond the calendar

to Plaintiff’s e-mail from which Plaintiff had sent the documents to the FDIC. (Rec.

Doc. 45-2 at 4-5).

      On March 14, 2016, Smith called Plaintiff to inform her that she was being put

on paid leave of absence, so the Bank could investigate her storing the documents on

the cloud. During this conversation, Smith allegedly said that he “had never known

the FDIC to circumvent senior management.” (Rec. Doc. 44 at 10-11).            Smith

terminated Plaintiff’s employment on March 17, 2016, “because [Plaintiff] breached

the Bank’s IT policy while on probation as a result of the FDIC’s and OFI’s criticism

of her performance as the bank’s BSA officer.” (Rec. Doc. 37-1 at 7).

      Plaintiff filed suit on February 22, 2017. In her amended complaint, Plaintiff

alleges that Iberville Bank illegally retaliated against her for providing information

to the FDIC in violation of 12 U.S.C. § 1831j(a) and 31 U.S.C. § 5328. Plaintiff also

claimed Defendant was liable under Louisiana Civil Code article 2315 for outrageous



                                          5
and harassing conduct that caused her undue humiliation, embarrassment, and

anxiety. (Rec. Doc. 12). Defendant then filed its Motion for Summary Judgment.



                            PARTIES’ ARGUMENTS

       Defendant argues that Plaintiff’s whistleblower claim is subject to summary

judgment because Plaintiff cannot prove that Smith knew of her decision to contact

the FDIC regarding the alleged coverup. Defendant alleges that Plaintiff simply has

no proof that Smith knew she had contacted the FDIC when the bank terminated her.

Second, Defendant argues that only one whistleblower statue can apply, and because

12 U.S.C. § 1831j does apply, 31 U.S.C. § 5328 does not. Finally, Defendant argues

that ordinary employment disputes do not give rise to a claim for infliction of

emotional distress claim, and that Plaintiff cannot prove a pattern of repeated

harassment. (Rec. Doc. 37-1 at 2-3).

      Plaintiff argues that the record indicates that there are questions of fact as to

whether Smith knew of Plaintiff’s protected activity at the time of termination.

Plaintiff argues that she was placed on leave so that the Bank could investigate her

placing the insurance loss documents on the cloud. Furthermore, Plaintiff argues that

Smith’s comment that he “had never known the FDIC to circumvent senior

management” at the March 14, 2016 meeting gives rise to the inference that Smith

knew why Plaintiff had placed these documents on the cloud. Plaintiff also points to

Smith’s alleged access to her e-mail as another way Smith knew she was

communicating with the FDIC. Plaintiff also points to the temporal proximity of her



                                          6
firing and the protected activity as circumstantial evidence of the bank’s motivations

for terminating her. Finally, Plaintiff argues that Defendant has failed to

demonstrate with clear and convincing evidence that Defendant had a legitimate,

non-retaliatory reason for firing her. (Rec. Doc. 14-16), Plaintiff also alleges that there

are questions of fact as to whether Defendant violated a state whistleblower statute.

Finally, Plaintiff argues that the circumstances of this employment dispute are

sufficient to support an infliction of emotional distress claim, because Smith knew

she was pregnant and that the day after she was put on probation, she miscarried. 2

        In its reply, Defendant argues that the file names do not prove that Smith

knew that the files were being provided to a third party and points out that the

evidence provided indicates that Smith at most had access to Plaintiff’s Outlook

calendar, not her e-mails.

        Finally, in supplemental briefing (Rec. Doc. 60), Plaintiff cites to deposition

testimony of Jeannie Guillory—who was re-hired by Iberville Bank to be BSA

compliance officer—indicating that Plaintiff had told her before Plaintiff was

terminated that she was going to complain to the FDIC. Defendant argues that this

evidence does not give rise to a permissible inference that Smith—the ultimate

decision maker—knew that Plaintiff had actually gone forward with the complaint.

(Rec. Doc. 66).




2 Defendant’s Motion for Partial Summary Judgment (Rec. Doc. 50) seeks summary judgment on the
issue of causation of the miscarriage. In her response, (Rec. Doc. 57), Plaintiff indicates that she does
not intend to argue that Iberville Bank caused her miscarriage, but she reserves the right to offer
evidence of miscarriage to demonstrate the egregiousness of Iberville Bank’s conduct.

                                                   7
                            STANDARD OF LAW

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)), Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

      If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int'l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party’s evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.



                                           8
       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.



                                      DISCUSSION



I.     PLAINTIFF’S § 1831J CLAIMS

       The Financial Institutions Reform, Recovery and Enforcement Act of 1989

(“FIRREA”) forbids banks from terminating or discriminating against employees for

providing information to federal agencies regarding the violation of law by the bank

or its employees. 12 U.S.C. § 1831j. The whistleblower provision provides its own

cause of action to the employee who is discriminated against. 12 U.S.C. § 1831j(b).

The burden of proof for such a claim is provided by cross-reference to the

Whistleblower Protection Act (“WPA”), 5 U.S.C. § 1221, which states:

       The employee may demonstrate that the disclosure or protected activity
       was a contributing factor in the personnel action through circumstantial
       evidence, such as evidence that—

              (A) the official taking the personnel action knew of the disclosure
                  or protected activity; and

                                              9
                (B) the personnel action occurred within a period of time such
                    that a reasonable person could conclude that the disclosure or
                    protected activity was a contributing factor in the personnel
                    action.


The WPA also provides the defending entity with an opportunity to rebut; remedy is

not allowed “if, after a finding that a protected disclosure was a contributing factor,

the [bank] demonstrates by clear and convincing evidence that it would have taken

the same personnel action in the absence of such disclosure.” 5 U.S.C. § 1221(2). Thus,

to succeed the plaintiff must prove that she made a protected disclosure and that the

disclosure was a “contributing factor” to the decision to terminate or discriminate

against her. Primes v. Par. Nat. Bank, No. CIV. A. 93-3737, 1995 WL 241853, at *5

(E.D. La. Apr. 24, 1995). “A contributing factor means any factor which alone, or in

connection with other factors, tends to effect, in any way, the outcome of the decision.”

Id. If the plaintiff succeeds in establishing a prima facie case the burden shifts to the

defendant to demonstrate by clear and convincing evidence that the defendant would

have acted in the same way even if it had not known of any protected disclosure. Id.

        Here, it appears that the Parties agree that an employee of the bank possibly

violated the law and Plaintiff made her first protected disclosure regarding this

conduct on February 22, 2016, in her phone call to the FDIC. 3 Nevertheless,


3 Plaintiff does not appear to argue that the filing of internal reports, such as SARs, constituted
protected disclosures. See Hill v. Mr. Money Fin. Co., 491 F. Supp. 2d 725, 735–36 (N.D. Ohio 2007)
(rejecting the plaintiff’s position that internal reports could constitute protected disclosure under 1831j
or 5328(a)). Nor does Plaintiff suggest that Defendant can be liable under 12 U.S.C. § 1831j for
employment decisions made prior to the February 22 phone call, such as the bank’s decision to place
Plaintiff on 90-day probation. See id. at 733 (finding that federal whistleblower statutes clearly only
apply to employment decisions made after a protected disclosure).


                                                   10
Defendant argues that Plaintiff cannot make a prima facie case that this disclosure

contributed to the bank’s decision to discharge her because the decision-maker,

Smith, did not know of any of Plaintiff’s protected disclosures. 4 Defendant argues that

the conjunctive “and” in the above quoted section of 5 U.S.C. § 1221 requires that

Plaintiff show temporal proximity between the employment decision and the

disclosure and present independent evidence that the decisionmaker knew of the

disclosures. See Rouse v. Farmers State Bank of Jewell, Iowa, 866 F. Supp. 1191, 1209

(N.D. Iowa 1994) (“[T]he plaintiff under this whistle-blower statute must establish

both temporal proximity and actual or constructive knowledge of the defendant of the

disclosures at the time of the employment decision to meet the ‘contributory factor’

test.”). Although, the preceding phrase, “such as,” lends doubt to Defendant’s

preferred interpretation, the Court assumes arguendo that Plaintiff cannot rely only

on temporal proximity evidence alone to prevail. 5



4 In addition to the February 22 phone call, Plaintiff also had telephone conversations with someone
at the FDIC Ombudsman’s office on February 27, 2016 and with a special agent at the FDIC on March
1, 2016. Plaintiff then e-mailed documents to the same special agent on March 2, 2016. (Rec. Doc. 37-
1 at 8). Each of these communications constitutes a protected disclosure.
5 Of course, it is indisputable that “[i]f an employer is unaware of an employee's protected conduct at

the time of the adverse employment action, the employer plainly could not have retaliated against the
employee based on that conduct.” Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d 164, 168
(5th Cir. 1999). The issue is by what circumstantial evidence a plaintiff must prove the decision
maker’s knowledge. In finding that temporal evidence alone could not support a prima facie case, the
Rouse court relied upon Wagner v. E.P.A., 51 M.S.P.R. 337 (M.S.P.B. Nov. 21, 1991), aff'd, 972 F.2d
1355 (Fed. Cir. 1992). However, in Wagner the Merit Systems Protection Board noted that the “timing
of the appellant’s evaluation was in virtually no way within the control of agency officials . . . [t]herefore
under the circumstances of this appeal, it does not follow that a ‘reasonable person could conclude from
proximity in time that the disclosure was a factor in the personnel action.’” Id. at 346. (citation
omitted). In fact, the Board, which reviews WPA claims often, has held that “the knowledge/timing
test is not the only way for an appellant to satisfy the contributing factor standard; rather, it is only
one of many possible ways to satisfy the standard.” Dorney v. Dep't of Army, 117 M.S.P.R. 480, 486
(M.S.P.B. Mar. 6, 2012). Given the case law cited, the Court declines to hold that temporal evidence
alone could never be sufficient evidence that a protected disclosure was a contributing factor in an
employment decision.

                                                     11
      Even so, Plaintiff has made her prima facie case because the temporal

proximity and other evidence submitted, considered together, give rise to the

reasonable inference that Smith knew of Plaintiff’s disclosures and that this

knowledge contributed to his decision to terminate Plaintiff. First, it is undisputed

that Defendant regarded Plaintiff as an excellent employee before late 2015; around

the same time that Defendant became aware of the loss in the insurance division—

the subject of Plaintiff’s protected disclosures. From the time she started till 2014,

Plaintiff never received a performance evaluation of less than 8.55 out of 9 available

points. (Rec. Doc. 44 at 4-5). Already, this distinguishes this matter from one of the

two district court opinions Defendant relies upon. See Cosgrove v. Fed. Home Loan

Bank of New York, No. 90 CIV. 6455 (RPP), 1999 WL 163218, at *9 (S.D.N.Y. Mar.

23, 1999) (“Plaintiff's claim that she was an ‘exemplary’ employee throughout her

employment at FHLBNY is belied by the evidence submitted by both parties”).

      Second, Defendant does not contest that Plaintiff’s disclosures are close in time

to Defendant’s adverse employment decisions. Plaintiff sent the documents relating

to the insurance loss on March 2, 2016. The bank learned that Plaintiff had placed

these same documents on the Cloud on March 11. Three days later, Defendant placed

Plaintiff on leave and three days after that, on March 17, the bank terminated

Plaintiff. The Fifth Circuit has found that two full years elapsing between protected

conduct and retaliatory discharge renders a “theory of retaliation quite doubtful” but

is not dispositive. Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d 164, 169

(5th Cir. 1999) (considering alleged unlawful retaliation under 42 U.S.C. § 2000e-3)).



                                         12
In contrast, the close temporal proximity in this case—a matter of weeks—is evidence

that Plaintiff’s disclosures were a contributing factor in Defendant’s personnel

decisions.

      Third, Plaintiff has submitted other circumstantial evidence that Defendant

knew of Plaintiff’s disclosures. Defendant’s proffered reason for firing Plaintiff is that

Plaintiff, while on probation, violated the bank’s IT policy by placing documents on

the cloud. Storing these documents on an outside, unauthorized server was a security

violation, which Plaintiff admits. (Rec. Doc. 37-1). However, Defendant makes no

attempt to address the fact that these were the same documents that Plaintiff sent to

the FDIC in her whistleblowing e-mail. The names of the documents—visible in

screen shots taken by the bank’s IT staff member on March 11—clearly convey that

they pertain to the insurance loss. (Rec. Doc. 45-2 at 3). Defendant suggests that

Smith’s knowledge that Plaintiff had stored these documents outside of Defendant’s

servers is not proof that Smith knew that Plaintiff had sent this information to the

FDIC. The Court agrees that it is not conclusive proof, but the fact that the bank’s

compliance officer had made a move to preserve evidence of wrongdoing at the bank

would certainly suggest that Plaintiff was disclosing this same information to the

appropriate federal agencies.

      Plaintiff also provides copies of notes she took regarding the March 14, 2016

meeting, when Smith put her on leave of absence to investigate her storing documents

on the cloud. (Rec. Doc. 40-5 at 59). The note indicates that Plaintiff recalls Smith

stating that “he’s never known the FDIC to circumvent senior management for



                                           13
investigation.” (Rec. Doc. 40-5 at 59). Again, while inconclusive in and of itself, it is

circumstantial evidence that Smith knew Plaintiff’ was cooperating with the FDIC

when he decided to put her on leave.

      Defendant insists that what is offered above is not enough to withstand

summary judgment. Defendant relies on two district court opinions which found that

plaintiffs had failed to establish that the defendants knew of protected disclosures.

Both are easily distinguishable. In Rouse v. Farmers State Bank of Jewell, Iowa, the

court found that the plaintiff had demonstrated temporal proximity but had failed to

demonstrate that the defendant had any knowledge of the protected disclosures. 866

F. Supp. 1191, 1209 (N.D. Iowa 1994). Quite clearly, the reason Defendant failed this

burden was because he could not show that anyone other than himself or the FDIC

knew of his disclosures. Id. at 1209. Because the plaintiff in that case had not told

anyone else he was disclosing to the FDIC, the court determined it could only find

that the disclosures contributed to the defendant’s personnel action if the FDIC had

breached its promises of confidentiality. There was simply no evidence that it had.

Id.

      Similarly, the other case Defendant relies upon, Cosgrove v. Fed. Home Loan

Bank of New York, does not resemble the facts of this case. No. 90 CIV. 6455 (RPP),

1999 WL 163218, at *11 (S.D.N.Y. Mar. 23, 1999). There, the court began by finding

that the plaintiff had been at most a “satisfactory” employee and then found the

protected disclosures and termination—separated by 16 months—were not

temporally proximate. Id. at 8-10. The court ended its opinion by finding that the



                                           14
Defendant had proved by clear and convincing evidence that the plaintiff had been

fired for her lack of interpersonal skills and for the poor quality of her work, as

demonstrated by many internal reviews. Id. at 13 (quoting from an evaluation

complaining that “plaintiff did not present information in a logical manner and basic

information often was missing in work papers.”). In between these findings the court

noted that the plaintiff had failed to provide “any evidence from which it can be

inferred that those responsible for her termination were aware of any whistleblowing

activities by plaintiff during this period.” Id. at 11.

       Here, applying the Rouse court’s disjunctive analysis, the court finds that at

the summary judgment stage the court must make the reasonable inference that

Smith knew that Plaintiff had made protected disclosures and that this factored in

the decision to terminate Plaintiff. Unlike in Rouse, it is undisputed that Plaintiff

informed a co-worker of the Defendant that she intended to make a protected

disclosure. (Rec. Doc. 66). Moreover, it is Defendant’s position that Smith fired

Plaintiff for storing the documents she had delivered to the FDIC on the Cloud. Smith

did so only after an “investigation” into Plaintiff’s conduct. The Court must infer then

that Smith knew what documents Plaintiff was storing off-site and must also infer

that Smith understood this act by Plaintiff to mean that Plaintiff was acting as a

whistleblower.

       Having found that Plaintiff has staked out a prima facie case, the Court must

determine whether Defendant has proved by clear and convincing evidence that it

still would have terminated Plaintiff regardless of Plaintiff’s disclosures. The Court



                                            15
finds that the Defendant falls short of satisfying this tall burden. As the Court has

already explained above, this case does not resemble Cosgrove. There, Defendant

demonstrated with extensive citation to performance evaluations and affidavits that

the Plaintiff put in below satisfactory work and clashed with co-workers for a period

of about 16 months. Cosgrove, 1999 WL 163218, at *10. Similarly, in Mann v. Fifth

Third Bank, the court was convinced that the defendant had indeed fired the plaintiff

for what were clearly inappropriate e-mails. No. 1:09-CV-014, 2011 WL 1575537, at

*6 (S.D. Ohio Apr. 25, 2011).

      Here, Defendant alleges it put Plaintiff on probation because of criticism of the

bank’s BSA program, and that it terminated her for violating the bank’s IT policy.

(Rec. Doc. 37-1 at 14-15). However, Plaintiff asserts that the bank’s BSA program was

criticized because she was prevented from doing her job due to the bank’s resistance

to providing her relevant information in a timely fashion. (Rec. Doc. 44 at 7). She also

alleges that she was terminated because of the content of the information she saved

onto the cloud, not for the act itself. (Rec. Doc. 44 at 16). Unlike in the cited cases

where the employers had persuasive reasons for firing that were independent of any

whistleblower activity, here it is unclear who is at fault for the bank’s poor

performance on the BSA examination. That is something the trier of fact will need to

decide. Considering Plaintiff’s record of exemplary performance, the temporal

proximity, and the other circumstantial evidence provided by Plaintiff, the Court is

not convinced that Plaintiff was terminated for the reasons that Defendant provides.

Summary judgment is inappropriate.



                                          16
II.   PLAINTIFF’S LOUISIANA WHISTLEBLOWER CLAIM

      In its opposition, Plaintiff asserts that Defendant personnel decisions violated

the Louisiana Whistleblower Statute, La. R.S. 23:967. Defendant argues this Court

should not consider a claim not raised in the complaint. However, the Fifth Circuit

has held: “Under our precedent, when a claim is raised for the first time in response

to a summary judgment motion, the district court should construe that claim as a

motion to amend the complaint under Federal Rule of Civil Procedure 15(a).” Riley v.

Sch. Bd. Union Par., 379 F. App'x 335, 341 (5th Cir. 2010). Rule 15(a) states that “a

party may amend its pleading only with the opposing party's written consent or the

court's leave. The court should freely give leave when justice so requires.” Fed. R. Civ.

P. 15. Leave is by no means automatic. Addington v. Farmer's Elevator Mut. Ins. Co.,

650 F.2d 663, 666 (5th Cir. 1981) ([T]he decision to grant or to deny . . . leave to amend

lies within the sound discretion of the trial court.”) “In deciding whether to grant

leave to file an amended pleading, the district court may consider such factors as

undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party, and futility of amendment.” Wimm v. Jack Eckerd Corp., 3 F.3d 137,

139 (5th Cir. 1993).

      Plaintiff, who is represented by counsel, was given leave to amend her

complaint in June of 2017. Plaintiff filed her opposition, raising this new state law

claim over a year later. Courts have found that allowing amendment would unduly



                                           17
prejudice defendants where it would be necessary to reopen discovery, reexamine

witnesses, and cause defendants to undergo additional litigation costs. See, e.g., Riley

v. Union Par. Sch. Bd., No. CIV.A. 09-0319, 2010 WL 3245136, at *4 (W.D. La. Aug.

16, 2010). At first glance, one might assume that Louisiana’s whistleblower statute

is sufficiently similar to its federal counterpart that amendment would not require

additional discovery or otherwise disrupt these proceedings. Section 967 prohibits an

employer from retaliating “against an employee who in good faith, and after advising

the employer of the violation of law: . . . [d]iscloses or threatens to disclose a workplace

act or practice that is in violation of state law.”

       However, Louisiana courts have interpreted Louisiana’s whistleblower statute

to place rather sever limitations on who can bring a claim. Besides for the obvious

addition of a notice requirement, Louisiana courts have also held that the state law

action is only available to plaintiffs who know of an actual violation of state law. Hale

v. Touro Infirmary, 886 So. 2d 1210, 1215 (La. App. 4 Cir. 11/3/04) (“[T]he

Whistleblower Statute only offers protection to a specific class of employees: those

employees who face “reprisals” from their employers based solely upon an employee’s

knowledge of an illegal workplace practice and his refusal to participate in the

practice or intention to report it.”). Thus,

       [I]n order to prevail, [Plaintiff] must establish that (1) [Defendant]
       violated the law through a prohibited workplace act or practice; (2) she
       advised [Defendant] of the violation; (3) she threatened to disclose [or
       disclosed] the practice; and (4) she was fired as a result of her refusal to
       participate in the unlawful practice or threat to disclose the practice.




                                               18
Hale, 886 So. 2d at 1216. In contrast, 12 U.S.C. §1831j protects an employee who

discloses “a possible violation of any law.” Thus, allowing Plaintiff to add a state law

whistleblower claim would expand the scope of the litigation to include the

determination of whether the conduct of a third party, the manager of the bank’s

insurance division—constituted bank fraud or theft. 6 The Court declines Plaintiff’s

implicit request to expand the scope of this litigation at this late hour.



III.   PLAINTIFF’S REDUNDANT FEDERAL WHISTLEBLOWER CLAIM

       Defendant points out that 31 U.S.C. § 5328 states that it “shall not apply with

respect to any financial institution or nonfinancial trade or business which is subject

to section 33 of the Federal Deposit Insurance Act.” This carve out applies in cases

like this one, where this whistleblower statute would be redundant with 12 U.S.C. §

1831j. Accordingly, summary judgment is appropriate as to this claim.



IV.    PLAINTIFF’S INFLICTION OF EMOTIONAL DISTRESS CLAIM

       Plaintiff brings both intentional and negligent infliction of emotional distress

claims. The Louisiana Supreme Court has affirmed that Civil Code article 2315 is

sufficiently flexible to allow for an intentional inflectional of emotional distress claim,

as that cause of action appears in the common law. White v. Monsanto Co., 585 So. 2d

1205, 1209 (La. 1991) (“One who by extreme and outrageous conduct is intentionally

causes severe emotional distress to another is subject to liability for such emotional


6From the record it appears that the individual responsible for the insurance loss was never convicted
of anything, although he did apparently pay restitution.

                                                 19
distress, and if bodily harm to the other results from it, for such bodily harm.”) To

succeed on an intentional claim, Plaintiff must prove: “(1) that the conduct of the

defendant was extreme and outrageous; (2) that the emotional distress suffered by

the plaintiff was severe; and (3) that the defendant desired to inflict sever emotional

distress or knew that severe emotional distress would be certain or substantially

certain to result from his conduct.” Id. For an employer’s actions to qualify as

“extreme and outrageous” they must be truly extraordinary. See Nicholas v. Allstate

Ins. Co., 765 So. 2d 1017, 1027 (La. 2000) (collecting cases). Moreover, Louisiana

“jurisprudence has limited the cause of action to cases which involve a pattern of

deliberate, repeated harassment over a period of time.” Id. at 1026.

      Due to this limitation, plaintiffs bringing workplace emotional distress claims

have tended to succeed only in exceptional cases, such as where a plaintiff has

demonstrated a long pattern of severe abuse that has culminated in a threat to the

employee’s personal safety. See, e.g., Bustamento v. Tucker, 607 So. 2d 532 (La. 1992)

(finding extreme and outrageous conduct where an employee was subjected to

constant improper sexual comments and advances, was threatened with physical

violence, and was almost run over by a forklift), Walters v. Rubicon, Inc., 706 So. 2d

503 (La. App. 1 Cir. 1997) (finding extreme and outrageous conduct where supervisors

constantly verbally abused plaintiff, ordered plaintiff to ignore company policy in

possible violation of law, harassed plaintiff with phone calls, endangered plaintiff and

plaintiff’s son in traffic, and gestured that plaintiff would be shot).




                                           20
        Obviously, this case does not resemble those. The only act that Plaintiff alleges

caused her emotional distress is her termination—distressing because it was made

without justification. Normally, a personnel decision, even if it is wrong, does not give

rise to an intentional infliction of emotional distress claim. See Nicholas, 765 So, 2d

at 1027 (citing Smith v, Ouchita Par. Sch. Bd., 702 So. 2d 727, 738 (La. App. 2 Cir.

1997)). However, Plaintiff argues that her termination was extreme and outrageous

due to her particular vulnerability. She alleges in her opposition that she suffered a

miscarriage around the time she was fired. She further alleges that Smith knew this

because she informed Smith of a surgery she was required to undergo in the wake of

the miscarriage. (Rec. Doc. 44 at 20). The procedure required general anesthesia and

Plaintiff told Smith about it because she needed to take two days off work undergo

it. 7

        Indeed, Louisiana courts have recognized that, “Where the actor has

knowledge of another’s particular susceptibility to emotional distress, the actor’s

conduct should not be judged in light of the effect such conduct would have on a person

of ordinary sensibilities.” Wright v. Otis Eng’g Corp. 643 So. 2d 484, 487 (La. App. 3

Cir. 1994). The Louisiana Third Circuit applied this rule in Wright v. Otis

Engineering Corp., a case where an employer allegedly berated his employee with

profanity-laden tirades daily, and threatened her job often, for a period of five years.

Id. The Court found that the trier of fact was required to consider the plaintiff’s claims


7Plaintiff is rather equivocal about what she alleges Smith knew. She states she “believes she told
Smith about a visit with her OB/GYN.” (Rec. Doc. 44 at 19-20). It is unclear whether Plaintiff alleges
she informed Smith of the nature of the procedure when she asked for leave, but for purposes of this
Order, the Court assumes that Smith was fully informed.

                                                 21
while keeping in mind the plaintiff’s allegation that the defendant had full knowledge

of the plaintiff’s “deteriorating mental condition, his hospitalization, and his shock

treatment for depression.” Id. However, while the court implied that the plaintiff’s

susceptibility to emotional distress lessened the necessary severity of the conduct for

plaintiff to make a claim, the court did not find the plaintiff did not need to

demonstrate a pattern of outrageous conduct. Id.

        Here, the facts alleged do not permit an inference of a pattern of abuse—which

Louisiana courts require a plaintiff to prove in a workplace intentional infliction of

emotional distress claim. Almerico v. Dale, 927 So. 2d 586, 592 (La. App. 5 Cir. 2006).

The Court accepts that Plaintiff was particularly susceptible to emotional distress

because of her miscarriage. But while that finding lowers the bar for what conduct

may qualify as extreme, it does not eliminate Plaintiff’s burden to establish a pattern

of “deliberate, repeated harassment over a period of time.” Id. Plaintiff does not allege

that Smith ever acted in an abusive manner towards her. 8 Nor does Plaintiff cite any

case law suggesting that a termination which may violate whistleblower protections,

is conduct that is “beyond all possible bounds of decency” and “atrocious and utterly

intolerable in a civilized community.” Id. Based on the record and the jurisprudence

provided, the Court finds that the Plaintiff as failed to establish the first element.




8 It bears mention that the Louisiana Supreme Court has found behavior that is well beyond the
bounds of normal professionalism not to rise to the level of “extreme.” See White, 585 So. 2d at 1207
(finding supervisor’s conduct not extreme and outrageous where supervisor unjustly attacked plaintiff
in a profane tirade that was sufficiently intense to give the plaintiff a panic attack that required the
plaintiff to be hospitalized for two days).

                                                  22
      Moreover, Plaintiff fails to support her conclusory allegation that she actually

suffered “severe emotional distress.” (Rec. Doc. 44 at 20); cf. Pate v. Pontchartrain

Partners, LLC, No. CIV.A. 13-6366, 2014 WL 5810521, at *4 (E.D. La. Nov. 7, 2014)

(finding dismissal of intentional infliction of emotional distress claim appropriate

because even assuming that terminating employee in the late stage of pregnancy

could qualify as extreme and outrageous, plaintiff produced no evidence to support

second prong). Plaintiff explicitly references her miscarriage only to demonstrate the

outrageousness of Defendant’s conduct; she does not allege that Defendant’s conduct

caused her miscarriage. (Rec. Doc. 57). It is not enough that Plaintiff was potentially

more vulnerable than an ordinary plaintiff; to satisfy the second element she must

also point to the evidence in the record that demonstrates she suffered severe distress

due to Defendant’s actions. This she has not done. The potions of the deposition

testimony cited by Defendant demonstrate that Plaintiff was “very emotional” upon

being terminated (Rec. Doc. 51-6), but nothing in her testimony suggest the sort of

mental anguish that an intentional infliction of emotions distress claim is intended

to recover for. See Gressett v. Southwest Airlines Company, 216 F. Supp. 3d 743, 749

(E.D. La. 2017) (“Geniune humiliation, anxiety, confusion, upset, worry and the like

are typically insufficient.”), Guilbeaux v. Times of Acadiana, Inc. 693 So. 2d 1183,

1187 (La. App. 3 Cir. 1997) (finding “some amount” of humiliation and

embarrassment insufficient for intentional infliction of emotional distress claim).

      Plaintiff’s negligent infliction of emotional distress claim similarly fails.

“Under the general rule followed by the great majority of jurisdictions, if the



                                          23
defendant’s conduct is merely negligent and causes only mental disturbance, without

accompanying physical injury, illness or other physical consequences, the defendant

is not liable for such emotional disturbance.” Moresi v. State Through Dep’t of Wildlife

& Fisheries, 567 So. 2d 1081, 1095 (La. 19990). Plaintiff notes that the Louisiana

Supreme Court, in Moresi v. State Through Department of Wildlife & Fisheries,

recognized an exception for categories of cases that share an “especial likelihood of

genuine and serious mental distress arising from the special circumstances, which

serves as a guarantee that the claim is not spurious.” Id. Plaintiff again argues that

her miscarriage—close in time to her alleged wrongful termination—places her NIED

claim within the exception recognized for special circumstances. However, Louisiana

courts applying the special circumstances exception recognized in Moresi have found

that recovery for an NIED claim is limited to those cases where the defendant’s

conduct was extreme and outrageous. Covington v. Howard, 146 So. 3d 933, 938 (La.

App. 2 Cir. 2014). The Court has already found that Defendant’s conduct did not rise

to the level of extreme or outrageous workplace behavior.

      In any case, Plaintiff has not demonstrated she suffered “genuine and serious

mental distress.” Bonnette v. Conoco, Ind. 837 So. 2d 1219, 1236 (La. 2003). “Although

failure to seek medical treatment for the emotional distress sustained does not by

itself doom a claim for emotional distress damages, it hampers any argument that a

plaintiff was beset by severe anguish.” Gressett, 216 F. Supp. 3d at 749. Even where

plaintiffs provide testimony from a psychiatrist demonstrating depression or anxiety,

that evidence may be insufficient to establish mental distress severe enough to



                                          24
warrant application of the special circumstances exception. See Bonnette, 837 So. 2d

at 1236. Here, Plaintiff does not only fail to indicate in her opposition that she ever

saw a doctor or therapist for her alleged emotional anguish, she provides no

supporting evidence whatsoever. Summary judgment is appropriate as to Plaintiff’s

intentional and negligent infliction of emotional distress claims.



                               CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Summary Judgment (Rec. Doc.

37) is GRANTED IN PART as to Plaintiff’s 31 U.S.C. § 5328, intentional infliction

of emotional distress, and negligent infliction of emotional distress claims; and

DENIED IN PART as to Plaintiff’s 12 U.S.C. § 1831j claim.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment (Rec. Doc. 37), as construed as a motion for leave to amend complaint, is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s unopposed Motion for Partial

Summary Judgment (Rec. Doc. 50) is GRANTED.

      New Orleans, Louisiana, this 7th day of November, 2018.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                          25
